Citation Nr: 1723558	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  13-05 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 20 percent for left lower extremity radiculopathy associated with lumbar spondylosis.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Amanda Baker, Associate Counsel
INTRODUCTION

The Veteran's period of active duty service from September 5, 1978 to September 4, 1981 was under honorable conditions.  His period of service from September 5, 1981 to July 27, 1982 was under dishonorable conditions and is not therefore qualifying active service for VA purposes.  An administrative decision to this effect was issued in January 1986.

This appeal to the Board of Veterans' Appeals (Board) arose from a February 2011 rating decision in which the RO continued a 20 percent rating for left lower extremity radiculopathy.  In March 2011, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in January 2013,l and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in January 2013.

In March 2016, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.

In June 2016, the claim on appeal was remanded to the agency of original jurisdiction (AOJ) for further development, to include obtaining outstanding pertinent records.  After accomplishing further action, AOJ continued to deny the claim (as reflected in a November 2016 supplemental SOC (SSOC)) and returned this matter to the Board for further appellate consideration.  

Although the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.  All such records have been reviewed.



FINDINGS OF FACT

1. All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2. Pertinent to the current August 2010 claim for increase, competent, probative evidence indicates that the Veteran's left lower extremity radiculopathy has manifested as no more than overall moderate incomplete paralysis .

3. The schedular criteria are adequate to rate the Veteran's left lower extremity radiculopathy at all pertinent points, and no claim of unemployability due solely to this disability has been raised. 


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for left lower extremity radiculopathy associated with lumbar spondylosis are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.102, 3.321,3.159, 4.1, 4.3, 4.7, 4,20, 4.27, 4.124a, Diagnostic Code 8599-8520 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

After a complete or substantially complete application for benefits is filed, the notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Furthermore, with respect to claims for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ.  Id; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, an August 2010 pre-rating letter provided notice to the Veteran regarding what information and evidence was needed to substantiate the claim for an increased rating for his service-connected left lower radiculopathy disability, as well as what information and evidence must be submitted by the Veteran, and what information would be obtained by VA.  The letters also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The February 2011 RO rating decision reflects the initial adjudication of the claim after issuance of the August 2010 letter.  Hence, this letter meets the VCAA's content of notice and timing of notice requirements.

The record also reflects that, consistent with applicable duty-to-assist provisions, VA has made reasonable efforts to develop the Veteran's claim, to include obtaining or assisting in obtaining all relevant records and other evidence pertinent to the matter herein decided.  Pertinent evidence associated with the claims file consists of the Veteran's service treatment records, VA and private treatment records, Social Security Administration records, and the reports of VA spine and neurological examinations.  Also of record and considered in connection with the appeal is the transcript of the March 2016 Board hearing, along with various written statements by the Veteran and his representative.  The Board finds that no additional AOJ action to further develop the record in connection with this claim, prior to appellate consideration, is required. 

As for the March 2016 Board hearing, the Veteran appeared, along with his authorized representative, and provided testimony on the matter herein decided.  At that time, the undersigned VLJ identified the issue on appeal and information was elicited regarding the nature and severity of this disability.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained. Id. at 497.  Although the undersigned did not explicitly suggest the submission of any specific, additional evidence, on these facts, such omission was harmless.  The hearing testimony revealed the need for additional development, which was sought in a subsequent remand.  Thus, the hearing was legally sufficient. See 38 C.F.R. § 3.103(c)(2) (2016);  Bryant v. Shinseki, 23 Vet. App. 488  (2010).  

Furthermore, as for the prior remand, the Board finds that there has been substantial compliance with the Board's prior remand instructions, to the extent possible, and that no further action in this regard is required.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268, 271 (1998) where Board's remand instructions were substantially complied with); see also D'Aries v. Peake, 22 Vet. App. 97, 105-106 (2008) (finding that substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).

Pursuant to the June 2016 remand, in July 2016, the AOJ sent a letter to the Veteran requesting information concerning any additional information and evidence with respect to his claim.  That same month, the Veteran reported receiving ongoing treatment from the Miami VA Medical Center (VAMC).  The AOJ associated outstanding Miami VAMC records with the claims file and SSA records, pursuant to remand.  In November 2016 the AOJ issued a SSOC reflecting consideration of additional evidence received, followed by another period for response. 

VA spine and neurological examinations were conducted in December 2009, October 2010, November 2012, and March 2016.  Moreover, as indicated above, in a July 2016 letter the Veteran was most recently asked to provide information, and if necessary, authorization to obtain any additional evidence pertinent to the claim for an increased rating for the service-connected left lower radiculopathy disability. He identified outstanding VA treatment records, which have been procured.  

In summary, the duties imposed by the VCAA have been considered and satisfied. There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  As such, there is no prejudice to the Board proceeding to decision on the claim on appeal, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

A veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In a claim for increased rating for already service-connected disability, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  The following analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The Board notes, at the outset, that all pertinent evidence in the electronic claims file (in VBMS and Virtual VA) has been reviewed.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, and 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, with respect to the claim herein decided.

The Veteran claims that the symptoms related to his left lower radiculopathy associated with lumbar spondylosis are more disabling than is reflected by the currently assigned 20 percent disability rating.

The 20 percent rating for the Veteran's service-connected left lower radiculopathy has been assigned under Diagnostic Code 8599-8520.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. §  4.27 (2016).  Here, the hyphenated diagnostic code indicates that an unlisted neurological disorder (Diagnostic Code 8599) is rated, by analogy, under the criteria for which rates paralysis of the sciatic nerve (Diagnostic Code 8520).

Under Diagnostic Code 8520, a 10 percent rating is warranted for mild incomplete paralysis of the sciatic nerve.  A 20 percent rating is warranted for moderate incomplete paralysis.  A 40 percent rating is warranted for moderately-severe incomplete paralysis.  A 60 percent rating is warranted for severe incomplete paralysis, with marked muscular atrophy. Complete paralysis of the sciatic nerve warrants an 80 percent rating where the foot dangles and drops, there is no active movement possible of muscle below the knee and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a.

Descriptive words such as "slight," "moderate" and "severe" as used in the various Diagnostic Codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6.

Historically, in a January 2009 rating decision, the RO granted service connection for lumbar spondylosis, as well as assigned a separate, initial 10 percent rating for  left lower radiculopathy associated with lumbar spondylosis, effective January 13, 2009.  In a December 2009 rating decision, the RO increased the disability rating for left lower radiculopathy to 20 percent, effective June 15, 2009.  In August 2010, the Veteran filed a claim for increased rating for his service-connected left lower radiculopathy.

Pertinent to the current claim for increased rating, the Veteran was afforded a VA peripheral nerves examination in December 2009.  A diagnosis of lumbar spondylosis with radiculopathy was noted.  Tests of the left lower extremity revealed sensory loss in the lower leg medial and lateral sides, foot, and big toe.  Reflex testing revealed left knee jerk 2+ and left ankle jerk was absent.  Motor exams of the left lower extremity showed reduced muscle strength of 3, and the inability to raise the lower extremity against resistance.  The examination noted that the sciatic nerve was affected.  There was no evidence of total paralysis or muscle atrophy in the left lower extremity.  As for functional impact, the examination noted that the Veteran's usual occupation was a plumber but he has not been employed for the past two years.  The examiner further noted that lumbar spondylosis with radiculopathy had moderate effect on the prior occupation.

The Veteran was afforded a VA spine examination in October 2010.  He then  complained of left radiating pain over the posterior aspect with flare-ups upon prolonged sitting, walking, bending, stooping, and climbing.  A diagnosis of lumbar spondylosis with left lower extremity radiculopathy was provided.  A neurological examination showed decreased sensation over the posterior and lateral aspects of the left lower extremity and foot.  Reflex testing revealed left knee jerk 2+ and left ankle jerk 1+.  Muscle strength was 4 out of 5.  As for functional impact, the Veteran reported that he stopped working in approximately 2007 because of lower back and left knee pain.

In January 2011, magnetic resonance imaging (MRI) of the lumbar spine revealed no spinal canal or neural foramina stenosis.

On VA peripheral nerves examination in November 2012, a diagnosis of left lumbar radiculopathy was provided.  The Veteran reported pain and numbness in his left lower extremity.  On examination, symptoms of moderate intermittent pain and moderate numbness were noted, but no paresthesia or constant pain.  Reflex testing revealed left knee jerk 2+ and left ankle jerk 1+.  Sensory testing was normal.  Tests showed mild incomplete paralysis of the left sciatic nerve in the lower extremity.  As for functional impact, the examiner noted that the Veteran last worked in 2008 as a plumber, and he reported difficulty walking, standing, and sitting.  

During the March 2016 Board hearing, the Veteran claimed that his left lower radiculopathy had  worsened.  He reported problems with prolonged standing and walking.  

On VA spine examination in March 2016, diagnoses of lumbosacral spondylosis and associated bilateral radiculopathy were provided.  The examiner  indicated that the Veteran had symptoms of radiculopathy in the L4, L5, S1, S2, and S3 nerve roots.  Pertinent complaints at that time included radiating pain in the left lower extremity, tingling, and numbness.  He reported that he avoided prolonged sitting, standing, walking, bending, and lifting heavy objects.  On examination, radicular pain was noted with symptoms of moderate intermittent pain, moderate paresthesia, and moderate numbness, but no constant pain in the left lower extremity.  Sensory testing was normal.  No other neurological abnormalities were noted.  The examiner noted left lower extremity radiculopathy with a level of severity that continues as moderate in severity.  As for employment, the Veteran stated that he was unable to work since 2008 due to a combination of his lower back, cervical, and lower extremity conditions.  The examiner opined that the Veteran was unable to perform heavy manual work, but could perform light duty sedentary work.  The examiner noted that the combination of the Veteran's low back condition with bilateral radiculopathy, hip, and knee conditions impact his ability to work, but the examiner was unable to attribute percentages to each condition without resorting to speculation.

Considering the pertinent evidence in light of the applicable rating criteria and principles, the Board finds that the medical evidence of record does not support a rating in excess of 20 percent for the Veteran's left lower extremity radiculopathy at any point pertinent to the current claim for increased rating.  

Competent, probative evidence indicates that rhe Veteran has primarily experienced symptoms of pain, numbness, weakness, and decreased sensation, resulting in disability comparable to more than overall moderate incomplete paralysis, and there is no indication that the Veteran has experienced at least moderately-severe impairment-the level of disability required for the next higher, 40 percent rating under Diagnostic Code 8520.  For example, on December 2009 examination, there was evidence of sensory loss and reduced muscle strength, but no evidence of total paralysis in the left lower extremity.  During the entire period under consideration,  the Veteran's left knee jerks have been normal, and left ankle jerks were absent to hypoactive.  A January 2011 MRI revealed no spinal or foramina stenosis.  Further, during November 2012 and March 2016 examinations, sensory testing was normal.  Both examiners concluded that the Veteran had mild incomplete paralysis of the left sciatic nerve in the lower extremity.

The neurological symptoms described by the Veteran and the objective medical evidence of record collectively indicate a disability picture that is consistent with no more than moderate incomplete paralysis of the Veteran's left lower extremity associated with lumbar spondylosis - warranting no more than the currently a 20 percent disability rating.

The  Board has also considered the potential applicability of other diagnostic codes, but finds that Diagnostic Code 8520 pertaining to incomplete paralysis of the sciatic nerve is most appropriate for rating the left lower radiculopathy neurological disability.  The General Rating Formula for Diseases and Injuries of the Spine contemplates pain radiating from the affected discs.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-43 (2016).  The focus of this analysis is on the neurological effects specific to the left lower extremity such as paresthesia, muscle weakness and atrophy, and loss of sensation, reflex, and muscle control associated with the affected nerve distribution.  In this case, the medical evidence shows that the Veteran's symptoms in left lower extremity are associated with the lumbosacral spine and affect the sciatic nerve.  See November March 2016 VA Examination Report.  Therefore, a rating under the provisions of Diagnostic Code 8520 for the sciatic nerve is most appropriate and provides the highest schedular rating.  

The above determinations are based on consideration of applicable provisions of VA's rating schedule.  Additionally, the Board finds that at no pertinent point has the disability under consideration been shown to be so exceptional or so unusual as to render the schedular criteria for evaluating the disability inadequate, and to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1);  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111 (2008). 

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  See Thun, 22 Vet. App. at 111. 

In this case, the Board finds that the schedular criteria are adequate to rate the Veteran's left lower extremity radiculopathy all pertinent points.  The rating schedule fully contemplates the symptoms associated with the disability, such as paresthesia, muscle weakness and atrophy, and loss of sensation, reflex, and muscle control associated with the affected nerve distribution,  There are no additional symptoms or manifestations of his disability that are not addressed by the rating schedule, and higher ratings are assignable for more significant impairment.  Notably, there is no evidence or argument that the schedular criteria are inadequate to rate the disability,  As the rating schedule  is adequate to evaluate this disability, he Board need not proceed to consider the second factor, viz., whether there are attendant related factors such as marked interference with employment or frequent periods of hospitalization.   See 38 C.F.R § 3.321, 

The Board further notes that under Johnson v. McDonald, 762 F.3d 1362   (Fed. Cir. 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  Here, however, the Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet. App. 484, 495   (Fed. Cir. 2016) ("the Board is required to address whether referral for extra-schedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").  As such, further discussion of the holding in Johnson is unnecessary,

As the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met, referral of either claim for extra-schedular consideration is not required.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

As a final point, the Board notes that the matter of a veteran's entitlement to a TDIU  may be considered a component of a rating claim when such is expressly raised by the Veteran or reasonably raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, there is no evidence or allegation that the Veteran has actually or effectively been rendered unemployable solely by his service-connected left lower extremity radiculopathy.  A December 2009 VA examiner noted that the disability had a moderate effect on his previous occupation as a plumber.  On October 2010 examination, the Veteran attributed his inability to work to multiple service and nonservice-connected disabilities, to include his lower back, radiculopathy, and knee disabilities.  Similarly, during the most recent March 2016 examination, the Veteran reported that he stopped working due to a combination of his lower back, cervical spine, and lower extremity conditions.  The March 2016 VA examiner concluded that due to a combination of conditions the Veteran could perform light duty sedentary work.   Therefore, the Board finds that the matter of the Veteran's entitlement to a TDIU due to the Veteran's left lower extremity radiculopathy has not be been raised in conjunction with the current claim for increase, and need not be addressed herein.

For all the foregoing reasons, the Board finds that there is no basis for staged rating of the disability under consideration, and that the claim for increased rating must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine, but finds that the preponderance of the evidence is against assignment of any higher rating at any pertinent point.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102,4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

 
ORDER

A rating in excess of 20 percent for left lower extremity radiculopathy associated with lumbar spondylosis is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


